NO.    82-272

                            I N THE SUPREME COURT O THE STATE O M N A A
                                                   F           F O T N

                                                             1983




THE STATE O MONTANA,
           F

                            P l a i n t i f f and A p p e l l a n t ,

         -vs-

S M JOHNSON, CHRIS JOHNSON, PAT (DOE)
 A
HAP.IILTON AIJD ROBERT GRAHAM
                                                                               CLEF?!Mr. J u s t i c e John               Conway H a r r i s o n    delivered          t h e O p i n i o n of     the
Court.

       D e f e n d a n t s were c h a r g e d w i t h         t h e o f f e n s e s of m a i n t a i n i n g a

b i n g o / k e n o game i n w h i c h c a r d s / c h a n c e s may be p u r c h a s e d i n e x c e s s

of     $.SO        in     violation          of    section           23-5-412,       MCA,      and        using,
p o s s e s s i n g , o p e r a t i n g , k e e p i n g , and m a i n t a i n i n g a s l o t m a c h i n e i n

v i o l a t i o n o f s e c t i o n 23-5-104,          MCA.

       Af t e r    c o n s o l i d a t i o n of    the charges against defendants,                           the

District          Court of            the    Fifth Judicial             District       i n and        for    the

County of Madison, d i s m i s s e d b o t h c o u n t s a g a i n s t a l l d e f e n d a n t s .
The S t a t e a p p e a l s .
       D e f e n d a n t , R o b e r t Graham, is t h e owner of The B l u e Anchor B a r

and Cafe           i n Twin B r i d g e s ,        Montana.           Defendants,           Sam and C h r i s
Johnson       own,        and        defendant,       Pat      (Doe) H a m i l t o n     works        at,    the
L o n g b r a n c h S a l o o n and S u p p e r C l u b i n E n n i s ,           Montana.           On A p r i l

2 2 , 1 9 8 2 , t h e Madison C o u n t y s h e r i f f e n l i s t e d D i l l o n p o l i c e o f f i -
c e r s t o i n v e s t i g a t e t h e L o n g b r a n c h and The B l u e Anchor a f t e r t h e
sheriff           received           information        that         keno     machines         in        Madison

C o u n t y were p a y i n g c a s h r e w a r d s .          A t each of        the bars the police
o f f i c e r s found a machine l a b e l e d                 "High C o u n t r y Keno."                 Each of
the     machines              displayed        a   sign       which       read:         "Win        $100.00."
       The o f f i c e r s i n v e s t i g a t e d t h e m a c h i n e s a t t h e t w o e s t a b l i s h -

ments f o r approximately f i v e hours.                            A p p a r e n t l y , t h e machines are
o p e r a t e d b y i n s e r t i n g c o i n s i n t o a s l o t on t h e m a c h i n e .           Each b e t

costs $.25              and    u p t o e i g h t b e t s c a n be p u r c h a s e d           on a s i n g l e

play          The        officers           gambled     $29 .50         in    the    course         of     their
investigation                 and    won    $12.50.           The     prize     money       did     not     come
directly          from         the     machine,      but      was      paid     to    the     officers        by
H a m i l t o n and Graham.
       On     May        20,        1982,    the    State       obtained          leave       to     file     an

Information against a l l defendants.                                 On t h a t d a y ,      Informations
were f i l e d c h a r g i n g d e f e n d a n t s J o h n s o n and H a m i l t o n ,            and d e f e n -
d a n t , Graham, w i t h Count I ; v i o l a t i o n s o f s e c t i o n 23-5-104,                         MCA,

using,      operating,               possessing,       keeping,           and    maintaining             a slot
m a c h i n e , and C o u n t 11; v i o l a t i o n s o f s e c t i o n 23-5-412,              MCA, main-

t a i n i n g a b i n g o / k e n o game i n which c a r d s / c h a n c e s may be p u r c h a s e d
i n e x c e s s o f $.SO.
       On J u l y 1, 1 9 8 2 ,          t h e Johnson-Hamilton             case and            t h e Graham
case were c o n s o l i d a t e d b y o r d e r of           the District Court.                  On J u l y
16,     1982,     the      District Court e n t e r e d an o r d e r dismissing                         both

counts against a l l defendants.                        I n the o r d e r the District Court
stated       both     c o u n t s were d i s m i s s e d     f o r l a c k of      probable           cause.

The S t a t e a p p e a l s f r o m t h e D i s t r i c t C o u r t ' s r u l i n g .

       The i s s u e s r a i s e d on a p p e a l a r e as f o l l o w s :
       1.    Whether t h e D i s t r i c t Court e r r e d i n d i s m i s s i n g Count I o f
the      Information           which       charged          defendants        with        the     illegal

possession of           a s l o t machine i n v i o l a t i o n of              s e c t i o n 23-5-104,
MCA,    f o r l a c k of p r o b a b l e c a u s e .
       2.    Whether         the      charge       contained          in     Count         I1     of     the
Information           states       an     offense        under       section        23-5-412,          MCA.

       3.    Whether t h e District Court e r r e d                    i n d i s m i s s i n g C o u n t I1

of    the    I n f o r m a t i o n which charged d e f e n d a n t s w i t h m a i n t a i n i n g a

bingo/keno          game     in    which      cards/chances            could       be    purchased        in
e x c e s s o f $ . 5 0 i n v i o l a t i o n o f s e c t i o n 23-5-412,          MCA,    f o r l a c k of

probable cause.
       Count I o f         t h e I n f o r m a t i o n charged d e f e n d a n t s w i t h t h e i l l e -
g a l p o s s e s s i o n of a s l o t machine.              S l o t m a c h i n e s are d e f i n e d by

s e c t i o n 23-5-101,       MCA:

              " ( 1 ) A s l o t m a c h i n e i s d e f i n e d as a m a c h i n e
              o p e r a t e d by i n s e r t i n g a c o i n , t o k e n , c h i p ,
              t r a d e c h e c k , o r p a p e r c u r r e n c y t h e r e i n by t h e
              p l a y e r and f r o m t h e p l a y of which he o b t a i n s
              o r may o b t a i n money, c h e c k s , c h i p s , t o k e n s , o r
              Paper           currency         redeemable              in       money.
              Merchandise vending machines where t h e element
              o f chance does not e n t e r i n t o t h e i r o p e r a t i o n
              are n o t w i t h i n t h e p r o v i s i o n s of t h i s p a r t . "
       S e c t i o n 23-5-104,        MCA,     s t a t e s it s h a l l be a m i s d e m e a n o r        to
"use,       possess,       operate,        keep,       or    maintain        for        use"    any    slot
machine.        The a f f i d a v i t s o f p r o b a b l e c a u s e f i l e d w i t h t h e m o t i o n s
f o r l e a v e t o f i l e I n f o r m a t i o n by t h e S t a t e s t a t e s i n v e s t i g a t i n g

o f f i c e r s p l a c e d b e t s f r o m o n e t o e i g h t q u a r t e r s p e r game,             into
m a c h i n e s l a b e l e d "High C o u n t r y Keno ," a t e s t a b l i s h m e n t s owned b y
defendants.               A t e a c h e s t a b l i s h m e n t t h e o f f i c e r s were a b l e t o p u t

a q u a r t e r ( s ) i n t o t h e m a c h i n e , t h e p l a y o f w h i c h won $ 1 2 . 5 0 p a i d
by t h e bartender.
        The D i s t r i c t C o u r t d i s m i s s e d C o u n t I o f t h e I n f o r m a t i o n f o r

l a c k of probable                  cause.        The D i s t r i c t C o u r t h e l d       "High C o u n t r y
Keno" is e s s e n t i a l l y t h e same a s t h e "Raven Keno Game" w h i c h t h i s
Court ruled               legal       i n T r e a s u r e S t a t e G a m e s v.        S t a t e of    Montana

 ( 1 9 7 6 ) , 1 7 0 Mont. 1 8 9 , 5 5 1 P.2d 1008.       S e c t i o n 46-11-2011           MCA,

g r a n t s l e a v e t o f i l e a n I n f o r m a t i o n , " i f it a p p e a r s t h a t t h e r e is

p r o b a b l e c a u s e t o b e l i e v e t h a t an o f f e n s e h a s been committed by

the defendant             ."     The S t a t e a r g u e s i t need n o t d e m o n s t r a t e a p r i m a
f a c i e case i n t h e c h a r g i n g d o c u m e n t s , o n l y show p r o b a b l e c a u s e to
believe          an       offense         has     been    committed.              We     agree.         Section

25-5-1041          MCA,      p r o h i b i t s t h e u s e o r o p e r a t i o n of           s l o t machines.
The      State        claims          "High      C o u n t r y Keno"      is    a      slot    machine,        the
defendants claim                     it   is    not.       There      is no r e c o r d         to d e t e r m i n e

w h e t h e r t h e m a c h i n e is or i s n o t a s l o t m a c h i n e .                     However,       the
S t a t e h a s shown p r o b a b l e c a u s e i n i t s a f f i d a v i t s t h a t a n o f f e n s e
h a s b e e n c o m m i t t e d and t h a t is a l l t h a t is n e c e s s a r y .                  W e cannot

determine whether                     the      " H i g h C o u n t r y Keno" game          is e x a c t l y    the

same a s t h e "Raven Keno Game" d e c l a r e d l e g a l i n - a s u r e S t a t e
                                                               Tr-
                                                                 e -

-G a m e s   f o r t h e r e are no f i n d i n g s i n t h e r e c o r d from w h i c h a d e t e r -

mination          can       be       made.         We    hold      the     District           Court's       order

d i s m i s s i n g C o u n t I o f t h e I n f o r m a t i o n was i n e r r o r .
        N e x t , w e w i l l a d d r e s s i s s u e s t w o and t h r e e t o g e t h e r as t h e y
both         challenge         the        dismissal       of    Count      I1 of        the     Information.
C o u n t I1 c h a r g e s d e f e n d a n t s w i t h " m a i n t a i n i n g a b i n g o / k e n o          game
i n which c a r d s / c h a n c e s            may be p u r c h a s e d     i n e x c e s s of      $ .5OrW i n

violation            of    s e c t i o n 23-5-412,          MCA.         I n - e a s u r e S t a t e -m e s ,
                                                                             Tr                P
                                                                                                     G a-

supra,         and G a l l a t i n C o u n t y v.          D & R Music              and V e n d i n g    (1982),

             Mont.               ,   6 5 4 P.2d 9 9 8 , 39 S t . R e p .   2197,         t h i s Court has

ruled        k e n o and         electronic         keno are         legal      under         the   Bingo      and
Raffles Act,               s e c t i o n 25-5-401,         e t seq.,       MCA.        S e c t i o n 25-5-412,
MCA,     states:          "The p r i c e f o r a n i n d i v i d u a l b i n g o c a r d s h a l l n o t
e x c e e d 50 c e n t s   ."
       The D i s t r i c t C o u r t o r d e r e d C o u n t I1 d i s m i s s e d f o r t h e r e a s o n
t h a t t h e s t a t u t e s t a t e s a n " i n d i v i d u a l " c a r d may n o t e x c e e d $ . 5 0
yet     the        language     in    the    Information          is    "cards/chances           may    be

p u r c h a s e d i n e x c e s s of $ . 5 0 . "    The D i s t r i c t C o u r t h e l d t h e p l u r a -
lity     of        the   language      in    the    charge       simply does          not     state an
o f f e n s e u n d e r s e c t i o n 23-5-412,         MCA.      The a f f i d a v i t f i l e d w i t h

t h e m o t i o n f o r l e a v e t o f i l e I n f o r m a t i o n s t a t e s a b e t of         up to
e i g h t q u a r t e r s c a n be made and " t h e more t h e b e t , t h e h i g h e r t h e
payoff    ."        Defendants c l a i m t h e machine t a k e s s e p a r a t e $ .25 b e t s

which      a r e cumulated           f o r t h e purpose        of     increasing       t h e odds      in
favor of the player.                  The S t a t e a r g u e s t h e b e t s a r e n o t s e p a r a t e

b u t a r e a c t u a l l y o n e b e t which e x c e e d s t h e $ .50 l i m i t .          A s stated

a b o v e , a n I n f o r m a t i o n need o n l y show " p r o b a b l e c a u s e to b e l i e v e
a n o f f e n s e h a s been committed             ."   Again, t h i s Court h a s no r e c o r d
from which w e can d e t e r m i n e t h e l e g a l i t y of t h e b e t s .               W e do find

t h a t t h e a f f i d a v i t d o e s show p r o b a b l e c a u s e t h a t a n o f f e n s e h a s
b e e n c o m m i t t e d and d i s m i s s a l o f C o u n t I1 o f t h e I n f o r m a t i o n w a s

i n error.
       R e v e r s e d and remanded t o t h e D i s t r i c t C o u r t f o r f u r t h e r p r o -
ceed i n g s   .                                                                                    t




W e concur:


   a-Q6!~r/,dp
  Chief ~ u s t i c e ~




  Justices
     I respectfully dissent.

     The State here seeks to have the courts declare an
electronic simulation of keno to be a slot machine and thus
impose the sanctions found in sections 23-5-121 and 23-5-122.
The latter two sections authorize seizure and confiscation of
slot machines.       These sanctions would authorize confiscation
of keno machines if in fact they are slot machines being
operated in violation of section 23-5-104, MCA.
     In Treasure State Games v. State of Montana (1976), 170
Mont. 189, 551 P.2d 1008, this Court held that keno machines
were electronic simulations of keno or bingo games and as
such were legal.       We did not determine whether cash payoffs
could be made.       However, keno is legal under the Bingo and
Raffles Act, section 25-5-401, et seq., MCA, wherein cash
prizes are not authorized.
     The issue becomes whether payment of cash prizes removes
keno machines from the auspices of the Bingo and Raffles Act
and converts an otherwise lawful keno machine to a slot
machine.
     Business people have        relied   in good      faith upon our
decision in Treasure State and invested in keno machines
believing     that    the   electronic    simulation    of   keno   was
authorized.    Without ever previously ruling that cash payoffs
were illegal, we now surprise these good faith investors with
a ruling which       allows confiscation of their investments.
     I would affirm the district court ruling that the State
cannot prosecute violation of the Bingo and Raffles Act by
permitting confiscation of these machines as slot machines.
I agree completely with the dissent of Justice Morrison.




                          ' .--.
                          ,
                                   ---==T=ss
                                               r"   Justice
                                        ,A,'




                                                        ice